Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the memory stores…”  There is a previous recitation of “a memory module” and it would appear that “the memory” refers to this module.  However, due to the discrepancy terminology being used, the antecedent basis for “the memory” is unclear within the claim.
Claims 10-16 are rejected based on their dependencies on claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of U.S. Patent No. 10,521,560. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-16 of the instant application are also recited in claims 1-16 of the ‘560 patent, which also recites additional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurm, US Patent Application Publication No. 2013/0282392 in view of Shoenfeld, US Patent Application Publication No. 2014/0225491.
As per claim 1, Wurm teaches a method for monitoring remote access to medication, comprising: storing, in a container database of a remote medication management system, a plurality of container records, wherein each container record is related to a physical container stored in a medication dispensing apparatus that includes a plurality of separated physical compartments and wherein each container record further includes one or more inventory data entries related to a medication stored in the related physical container, each inventory data entry including at least a medication identifier (see paragraph 0038; central control unit records inventory records according to medication identifiers for each compartment 13 of cabinet 10; paragraph 0036 describes a plurality of compartment arrangements including drawers, trays, bins etc. as well as physical containers such as a syringe dispenser or other enclosure); receiving, by an input device of the remote medication management system, user credentials associated with a user of the remote medication management system, wherein the user credentials includes at least an identification value (see paragraph 0042; user is identified by biometric identification); receiving, by an input device of the remote medication management system, a specific medication identifier (see paragraph 0077; data regarding medication is read and stored); electronically transmitting, by a transmitting device of the remote medication management system, a signal to the medication dispensing apparatus to unlock the associated physical compartment containing the desired medication (see paragraph 0037; the particular physical compartment is electronically unlocked by the central control unit); detecting, by a detection module of the remote medication management system, access to a specific physical container of a plurality of physical containers stored in the medication dispensing apparatus (see paragraph 0063; monitors which compartments are accessed); executing, by a querying module of the remote medication management 
As noted above, Wurm teaches a plurality of arrangements for compartments and containers of the medication dispenser (see paragraph 0036).  However, it is not explicitly clear that these arrangements include at least one compartment that includes a plurality of physical containers and wherein each container record includes identification of an associated physical compartment that houses the related physical container.  Additionally, Wurm does not explicitly teach executing, by a querying module of the remote medication management system, a query on the container database to identify a desired container record where the medication identifier included in one of the included one or more inventory data entries corresponds to the specific medication identifier.
Shoenfeld teaches a medication dispensing devices that includes at least one compartment that includes a plurality of physical containers (see Figure 1; showing container drawers containing separate physical compartments); and wherein container records include identification of an associated physical compartment that houses related physical containers (see paragraphs 0006 and 0044; discusses the desirability to maintain records identifying physical compartments as well as an embodiment in which identity of compartments is stored by software).  Shoenfeld further teaches executing, by a querying module, a query on a container database to identify a desired container record where a medication identifier included in one or more inventory data entries corresponds to the medication identifier (see paragraphs 0015 and 0053; a database of compartments and medications identifies the specific location 
As per claim 2, Wurm and Shoenfeld teaches the method of claim 1 as described above.  Wurm further teaches the data entry further includes at least the specific medication identifier and data identifying the accessed specific physical container (see paragraphs 0077 and 0079j; data regarding specific medical item and location from which the medical item was open and closed is maintained).
As per claim 3, Wurm and Shoenfeld teaches the method of claim 1 as described above.  Wurm further teaches electronically transmitting, by a transmitting device of the remote medication management system, an alarm signal (see paragraph 0088; in response to inventory at a cabinet falling below a threshold, restocking order signal transmitted).  Wurm does not explicitly teach that the alarm signal is sent to the medication dispensing apparatus.  However, Wurm does teach generating an alarm at the medication dispensing apparatus (see paragraph 0058) and display of inventory data at the medication dispensing apparatus (see paragraph 0049), and bi-directional network communications between a remote medication management system and the medication dispensing apparatus (see Figure 9).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to transmit the inventory alarm signal to the cabinet of Wurm according to the above described data communication capabilities with the motivation of providing updated refilling information to a service provider at customer site (see paragraph 0089).
As per claim 4, Wurm and Shoenfeld teaches the method of claim 3 as described above.  Wurm further teaches activation of the alarm includes generating an instruction to a user to re-inventory the 
As per claim 5, Wurm and Shoenfeld teaches the method of claim 1 as described above.  Wurm further teaches receiving, by the input device of the remote medication management system, one or more medication identifiers (see paragraph 0077); and executing, by the querying module of the remote medication management system, a second query on the container database to update the one or moreAttorney Docket No. 0068528-000076 inventory data entries included in the specific container record based on the received one or more medication identifiers (see paragraph 0077).
As per claim 6, Wurm and Shoenfeld teaches the method of claim 5 as described above.  Wurm further teaches the data entry further includes any changes between the one or more inventory data entries included in the specific container record before and after the update (see paragraph 0077).
As per claim 7, Wurm and Shoenfeld teaches the method of claim 1 as described above.  Wurm further teaches electronically transmitting, by a transmitting device of the remote medication management system, a signal to the medication dispensing apparatus to unlock a cabinet providing access to the specific physical container (see paragraph 0037).
As per claim 8, Wurm and Shoenfeld teaches the method of claim 1 as described above.  Wurm does not explicitly teach the desired container record and specific container record include a common associated physical compartment.  Shoenfeld further teaches a desired container record and specific container record include a common associated physical compartment (see paragraph 0044; identity of compartment stored in software is the same of the desired compartment in this embodiment).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this record keeping to the system of Wurm for the reasons given above with respect to claim 1.
Claims 9-16 recite substantially similar system limitations to method claims 1-7 and, as such, are rejected for similar reasons as given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahilly, US Patent No. 11,113,661, discloses maintaining records of individual containers, 	medications, and user access for audit and inventory purposes.
Maxwell, US Patent No. 11,066,240, discloses racks and compartments of medications with data 	records, identifying compartments and stored medications.
Ross, International Publication No. WO 2016/007318, discloses maintaining medication 	inventory records for drugs stored in particular compartments of a medication dispensing 	device.
Close-Up Media, MEPS Real-Time to Debut RFID-Enabled Smart Drawer Solutions, discloses a 	device that automatically captures data regarding medications used during a procedure to 	enable medication inventory management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626